DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application  16/494,161 entitled "AUTHENTICATION TERMINAL-BASED PAYMENT METHOD AND APPARATUS" filed on December 13, 2019 with claims  99-113 pending.
Status of Claims
Claims 76, 77, 79-87, 89-92 and 94-98  are cancelled.
Claims 99-113 are new.
Claims 99-113 are pending and have been examined.
Response to Amendment
The amendment filed July 26, 2022, has been entered. Claims 99-113 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed April 27, 2022 .
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 23, 2019, February 28, 2020, August 3, 2020, and November 20, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 99-102 and 106-110 are rejected under 35 U.S.C. 103 as being unpatentable over Ying (“LOGIN ACCOUNT SWITCHING MANAGEMENT METHOD AND TERMINAL”, WIPO Publication Number: WO 2017166421 A1; English translation provided by WIPO Patent Scope) hereafter referred to as Ying_WIPO,in view of Zambrzycki (“ADVANCED ASSET MANAGEMENT SYSTEMS”,  WIPO Publication Number: WO2001084906A2),



Regarding Claim 99, 
Ying_WIPO teaches,
An authentication terminal-based payment method, wherein the method comprises:
(Ying_WIPO [0059] Payment applications will bind the user’s mobile phone number. 
Ying_WIPO [0003] many applications in a terminal such as a smartphone use a mobile phone number as a login account to log in the application. In a terminal such as an embedded Subscriber Identity Module (eSIM) card, because the eSIM can bind a plurality of mobile phone numbers, the user can switch between the mobile phone numbers bound with the eSIM card)
obtaining, by a user terminal, a terminal identifier of an authentication terminal; 
(Ying_WIPO [0003] In a terminal based on an embedded Subscriber Identity Module (eSIM) card 
Ying_WIPO [0007] Detecting the user identity currently bound to the eSIM card of the terminal;)
determining, by the server, a logged-in second account of the authentication terminal based on the terminal identifier of the authentication terminal, and verifying a logged-in first account of the user terminal with the second account;
(Ying_WIPO [0066] ​ the login account synchronization application list may be preset by the user and stored in the terminal memory or the cloud server;
Ying_WIPO [0071] S202: The terminal judges whether the user ID currently bound to the eSIM card of the terminal matches the current login account of the application program
Ying_WIPO [0072]  the application may have at least one login account
Ying_WIPO [0077] confirmation information is used to determine that the current login account is to be switched to a login account that matches the user ID currently bound to the eSIM card of the terminal.
Examiner notes as a result of successful switching, there exist embodiments where two or more accounts exist )
when the first account does not match the second account, switching, by the server, the user terminal from the logged-in first account to the second account
(Ying_WIPO [0025] The switching unit is configured to switch the current login account to a login account that matches the user ID currently bound to the terminal eSIM card when the judgment result of the judgment unit is a mismatch.)
when the first account matches the second account authorizing, by the server,
(Ying_WIPO [0067]  The current login account is switched to the login account that matches the user ID currently bound to the eSIM card of the terminal)
Ying_WIPO does not teach sending, by the user terminal, a first message to a server, wherein the first message comprises the terminal identifier of the authentication terminal; and authorizing a payment transaction by using the authentication terminal; the payment transaction by using the authentication terminal.
Zambrzycki teaches,
sending, by the user terminal, a first message to a server, wherein the first message comprises the terminal identifier of the authentication terminal; 
(Zambrzycki [page 141, lines 24-27] An Internet DNS provides the ability to lookup a computer name such as www.vassets.com, which returns the IP address of 216.147.125.58. Alternately, the query could look up the IP address and return the name for the associated computer.
Zambrzycki  [page 264, line 4-5 to page 265, Line 13-14] An advanced asset management system, comprising: A. a computer system...configured to accept one or more commands to activate, authenticate 
Zambrzycki  [page 173, lines 25-27]  triggers can respond to repository alerts such as a request for a connection from an unknown device or repository, by initiating authentication activities.
Zambrzycki  [page 232, lines 6-7] Transaction communication processes based upon message queue servers)
and authorizing a payment transaction by using the authentication terminal;
(Zambrzycki [page 143, lines 10-11] can be searched, returning a list of matching ...accounts, and/or other identifying information  
Zambrzycki [page 9, lines 28-30] at least one communications device ...signifying an entity/entities having authorization to access an account(s)
Zambrzycki [page 190, lines 12-13] A virtual account exchange transaction allows the buyer to initiate the purchase transaction and then consummate the deal.)
 the payment transaction by using the authentication terminal.
(Zambrzycki [page 190, lines 12-13] A virtual account exchange transaction allows the buyer to initiate the purchase transaction and then consummate the deal.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the account switching management teachings of Ying_WIPO to incorporate the asset management system of Zambrzycki   to “establish public/private mechanisms … with which users can transfer, transmit receive, aggregate and distribute and exchange cash and non-cash assets, (between) the user's account(s).” (Zambrzycki   [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. asset management system) to a known concept (i.e. account switching management) ready for improvement to yield predictable result (i.e. “transactions can be chosen to be any combination of anonymous, identified, masked or tracable” Zambrzycki   [Abstract]).  
Regarding Claim 100, 
Ying_WIPO and Zambrzycki  teach the authentication terminal-based payment method of Claim 99 as discussed earlier.
Ying_WIPO teaches,
wherein the first account does not match the second account when the first account is different from the second account and wherein the first account matches the second account when the first account is the same as the second account.
(Ying_WIPO [Claim 6]  the switching unit is configured to change the current login account when the judgment result of the judgment unit is mismatch The account is switched to a login account that matches the user ID currently bound to the eSIM card of the terminal.
Ying_WIPO [0034] The detection unit is further configured to detect the input preset login account switching instruction after the judgment result of the judgment unit is a mismatch, and the preset login account switching instruction is used to change the current login account Switch to the login account that matches the preset user ID;)
Regarding Claim 101, 
Ying_WIPO and Zambrzycki  teach the authentication terminal-based payment method of Claim 99 as discussed earlier.
Ying_WIPO teaches,
wherein the first account does not match the second account when the first account and the second account are different and are not bound to each other, and wherein the first account matches the second account when the first account is the same as the second account, or when the first account and the second account are different and are bound to each other.
(Ying_WIPO [Claim 6]  the switching unit is configured to change the current login account when the judgment result of the judgment unit is mismatch The account is switched to a login account that matches the user ID currently bound to the eSIM card of the terminal.
Ying_WIPO [0034] The detection unit is further configured to detect the input preset login account switching instruction after the judgment result of the judgment unit is a mismatch, and the preset login account switching instruction is used to change the current login account Switch to the login account that matches the preset user ID;
Regarding Claim 102, 
Ying_WIPO and Zambrzycki  teach the authentication terminal-based payment method of Claim 99 as discussed earlier.
Ying_WIPO teaches,
detecting, by the user terminal, a plurality of target terminals; 
(Ying_WIPO [0003] many applications in terminals such as smart phones use a mobile phone number as a login account to log in to the application.
Ying_WIPO [0007] Detecting the user identity currently bound to the eSIM card of the terminal;)
and determining a first target terminal as the authentication terminal based on a selection of a user, or based on selection of the user terminal, wherein the first target terminal is one of the plurality of target terminals.
(Ying  [0003] many applications in terminals such as smart phones use a mobile phone number as a login account to log in to the application.
Ying  [0007] Detecting the user identity currently bound to the eSIM card of the terminal;
Ying [0008] Judging whether the user ID currently bound to the eSIM card of the terminal matches the current login account of the application;
Ying  [0011] account that matches the user ID currently bound to the terminal eSIM card)
Regarding Claim 106, 
Ying_WIPO and Zambrzycki  teach the authentication terminal-based payment method of Claim 99 as discussed earlier.
Ying_WIPO teaches,
receiving, by the user terminal, a third message sent by the server, wherein the third message comprises a result of verification performed by the server on the first account and the second account; 
(Ying_WIPO [0095] After the terminal determines in step S302 that the user identifier currently bound by the terminal eSIM card does not match the current login account of the application, the terminal may send a prompt message to the user
Ying_WIPO [0066]  the login account synchronization application list may be preset by the user and stored in the terminal memory or the cloud server)
and when determining, based on the result of verification, that the first account does not match the second account, sending, by the user terminal, an account switching authorization request comprising a terminal identifier of the user terminal to the authentication terminal, such that the authentication terminal authorizes, based on the terminal identifier of the user terminal, the server to switch the user terminal from the logged-in first account to the second account; 
(Ying_WIPO [Claim 6]   the switching unit is configured to change the current login account when the judgment result of the judgment unit is mismatch The account is switched to a login account that matches the user ID currently bound to the eSIM card of the terminal.
Ying_WIPO [Claim 7] a sending unit, configured to send prompt information after the judgment result of the judgment unit is a mismatch, and the prompt information is used to prompt the user whether To switch the current login account to a login account that matches the user ID currently bound to the eSIM card of the terminal)
or sending, to the server, a message approving performing account switching, such that the server requests, from the authentication terminal based on the terminal identifier of the authentication terminal, authorization to switch the user terminal from the logged-in first account to the second account; 
(Ying_WIPO [0075] S203. Send prompt information, which is used to prompt the user whether to switch the current login account to a login account that matches the user ID currently bound to the eSIM card of the terminal.
Ying_WIPO [0076] For example, the prompt message may be "Hello, the user ID bound to your eSIM has been switched. Do you want to switch the login account to the login account that matches the user ID currently bound to the terminal?".
Ying_WIPO [0089] S302. The terminal judges whether the user ID currently bound to the eSIM card of the terminal matches the current login account of the application program
Ying_WIPO [0066]  account synchronization … may be … in the … cloud server;)
or sending an account switching request comprising the second account and a password of the second account to the server, such that the server switches the user terminal from the logged-in first account to the second account.
(Ying_WIPO [0075] S203. Send prompt information, which is used to prompt the user whether to switch the current login account to a login account that matches the user ID currently bound to the eSIM card of the terminal.
Ying_WIPO [0076] For example, the prompt message may be "Hello, the user ID bound to your eSIM has been switched. Do you want to switch the login account to the login account that matches the user ID currently bound to the terminal?".  
Ying [0089]S302. The terminal judges whether the user ID currently bound to the eSIM card of the terminal matches the current login account of the application program, 
Ying  [0091]  if the application can log in only through the login account and password, the login account of the application can be the login account;)
Claim 107 is rejected on the same basis as Claim 99.
Claim 108 is rejected on the same basis as Claim 100.
Claim 109 is rejected on the same basis as Claim 101.
Claim 110 is rejected on the same basis as Claim 102.

Claims 103, 105, 111, and 113 are rejected under 35 U.S.C. 103 as being unpatentable over   Ying_WIPO and Zambrzyckiin view of Khalil (“ANALYZING NETWORK TRAFFIC BASED ON A QUANTITY OF TIMES A CREDENTIAL WAS USED FOR TRANSACTIONS ORIGINATING FROM MULTIPLE SOURCE DEVICES”,  US Publication Number: 20170048258 A1) 
Regarding Claim 103, 
Ying_WIPO and Zambrzycki  teach the authentication terminal-based payment method of Claim 99 as discussed earlier.
Ying_WIPO teaches,
wherein obtaining, by the user terminal, the terminal identifier of the authentication terminal
(Ying_WIPO [0003] In a terminal based on an embedded Subscriber Identity Module (eSIM) card 
Ying_WIPO [0007] Detecting the user identity currently bound to the eSIM card of the terminal;)
Ying_WIPO does not teach detecting, by the user terminal, N target terminals; obtaining a terminal identifier of each of the N target terminals, wherein N is a positive integer greater than one; wherein the first message comprises terminal identifiers of the N target terminals, and wherein the method further comprises: determining, by the server, from the N target terminals, one target terminal as the authentication terminal, wherein the determining comprises: determining, by the server, from the N target terminals, M target terminals whose logged-in accounts match the first account; and determining, by the server from the M target terminals, one target terminal as the authentication terminal according to a preset manner, wherein the preset manner comprises one or more of, an account use frequency, an account priority, a terminal identifier associated with the first account and stored in the server, or an account associated with a terminal identifier of the user terminal and stored in the server; or determining, by the server, that no logged-in account of the N target terminals does match the first account; and determining, by the server, from the N target terminals, one target terminal as the authentication terminal according to the preset manner, wherein the preset manner comprises one or more of, an account use frequency, an account priority, a terminal identifier associated with the first account and stored in the server, or an account associated with a terminal identifier of the user terminal and stored in the server; or sending, by the server, a determining message to the user terminal after determining, from the N target terminals, M target terminals whose logged-in accounts match the first account, wherein the determining message requests the user terminal to determine the authentication terminal; determining, by the user terminal, a first target terminal as the authentication terminal based on selection of the user or selection of the user terminal, wherein the first target terminal is one of the M target terminals; and sending, by the user terminal, a response message to the server in response to the determining message, wherein the response message informs the server of the determined authentication terminal; or sending, by the server, a determining message to the user terminal after determining that no logged-in account of the N target terminals does match the first account, wherein the determining message requests the user terminal to determine the authentication terminal; determining, by the user terminal, a first target terminal as the authentication terminal based on selection of the user, or based on selection of the user terminal, wherein the first target terminal is one of the N target terminals; and sending, by the user terminal, a response message to the server in response to the determining message, wherein the response message is used to inform the server of the determined authentication terminal.
Zambrzycki  teaches,
detecting, by the user terminal, N target terminals; obtaining a terminal identifier of each of the N target terminals, wherein N is a positive integer greater than one; wherein the first message comprises terminal identifiers of the N target terminals,
(Zambrzycki  [page 151, lines 16-17]  a clearinghouse can also act to coordinate and translate communications between two different types or models of devices.
Zambrzycki [page 31, lines 19-20] between at least two communications devices, and/or between at least two repositories
Zambrzycki [page 141, lines 24-27] An Internet DNS provides the ability to lookup a computer name such as www.vassets.com, which returns the IP address of 216.147.125.58. Alternately, the query could look up the IP address and return the name for the associated computer.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the account switching management teachings of Ying_WIPO to incorporate the asset management system of Zambrzycki   to “establish public/private mechanisms … with which users can transfer, transmit receive, aggregate and distribute and exchange cash and non-cash assets, (between) the user's account(s).” (Zambrzycki   [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. asset management system) to a known concept (i.e. account switching management) ready for improvement to yield predictable result (i.e. “transactions can be chosen to be any combination of anonymous, identified, masked or tracable” Zambrzycki   [Abstract]).  
Zambrzycki  does not teach wherein the method further comprises: determining, by the server, from the N target terminals, one target terminal as the authentication terminal, wherein the determining comprises: determining, by the server, from the N target terminals, M target terminals whose logged-in accounts match the first account; and determining, by the server from the M target terminals, one target terminal as the authentication terminal according to a preset manner, wherein the preset manner comprises one or more of, an account use frequency, an account priority, a terminal identifier associated with the first account and stored in the server, or an account associated with a terminal identifier of the user terminal and stored in the server; or determining, by the server, that no logged-in account of the N target terminals does match the first account; and determining, by the server, from the N target terminals, one target terminal as the authentication terminal according to the preset manner, wherein the preset manner comprises one or more of, an account use frequency, an account priority, a terminal identifier associated with the first account and stored in the server, or an account associated with a terminal identifier of the user terminal and stored in the server; or sending, by the server, a determining message to the user terminal after determining, from the N target terminals, M target terminals whose logged-in accounts match the first account, wherein the determining message requests the user terminal to determine the authentication terminal; determining, by the user terminal, a first target terminal as the authentication terminal based on selection of the user or selection of the user terminal, wherein the first target terminal is one of the M target terminals; and sending, by the user terminal, a response message to the server in response to the determining message, wherein the response message informs the server of the determined authentication terminal; or sending, by the server, a determining message to the user terminal after determining that no logged-in account of the N target terminals does match the first account, wherein the determining message requests the user terminal to determine the authentication terminal; determining, by the user terminal, a first target terminal as the authentication terminal based on selection of the user, or based on selection of the user terminal, wherein the first target terminal is one of the N target terminals; and sending, by the user terminal, a response message to the server in response to the determining message, wherein the response message is used to inform the server of the determined authentication terminal.
Khalil  teaches,
wherein the method further comprises: determining, by the server, from the N target terminals, one target terminal as the authentication terminal, wherein the determining comprises: determining, by the server, from the N target terminals, M target terminals whose logged-in accounts match the first account
(Khalil  [0019] Security device...capable of receiving, processing, storing, generating, providing, and/or routing information related to network traffic between source devices 210 and protected system 220. For example, security device 240 may include a server
Khalil [0045] parameters may be used in limiting and selecting source devices
Khalil [0083]  the number on the line between the bullseye and the selected secondary source device 210 represents the number of devices that are part of the network of devices. In the example shown, the network connected to the selected secondary source device 210 has 63,911 devices.
Khalil [0019] device 240 may receive, from destination device 230, information that indicates whether the credentials are valid or invalid.)
and determining, by the server from the M target terminals, one target terminal as the authentication terminal according to a preset manner, wherein the preset manner comprises one or more of, an account use frequency,
(Khalil  [0032] management device 250 may gather the network traffic information from logs (e.g., single sign-on (SSO) logs, logs of attempts to log in, etc.) associated with devices, such as security device 240 or destination device
Khalil  [0045] parameters may be used in limiting and selecting source devices 210
Khalil  [0019] security device 240 may permit or deny access to protected system 220 by source device)
an account priority, a terminal identifier associated with the first account and stored in the server, or an account associated with a terminal identifier of the user terminal and stored in the server;
(Khalil  [Claim 18] identifying source device identifiers associated with the different source devices)
or determining, by the server, that no logged-in account of the N target terminals does match the first account;
(Khalil [0019] device 240 may receive, from destination device 230, information that indicates whether the credentials are valid or invalid.)
determining, by the server, from the N target terminals, one target terminal as the authentication terminal according to the preset manner, wherein the preset manner comprises one or more of, an account use frequency,
(Khalil  [0032] management device 250 may gather the network traffic information from logs (e.g., single sign-on (SSO) logs, logs of attempts to log in, etc.) associated with devices, such as security device 240 or destination device
Khalil  [0045] parameters may be used in limiting and selecting source devices 210
Khalil  [0019] security device 240 may permit or deny access to protected system 220 by source device)
an account priority, a terminal identifier associated with the first account and stored in the server, or an account associated with a terminal identifier of the user terminal and stored in the server;
(Khalil  [Claim 18] identifying source device identifiers associated with the different source devices)
or sending, by the server, a determining message to the user terminal after determining, from the N target terminals, M target terminals whose logged-in accounts match the first account,
(Khalil [0019] device 240 may receive, from destination device 230, information that indicates whether the credentials are valid or invalid.)
wherein the determining message requests the user terminal to determine the authentication terminal;
(Khalil [0081]  the operator may interact with the user interface by selecting source device 
Khalil [0082] the operator may interact with one of the secondary source devices 210 by selecting the ...source device)
determining, by the user terminal, a first target terminal as the authentication terminal based on selection of the user or selection of the user terminal, wherein the first target terminal is one of the M target terminals; and sending, by the user terminal, a response message to the server in response to the determining message, wherein the response message informs the server of the determined authentication terminal;
(Khalil  [0019] security device 240 may include a server
Khalil [0012]  displays a representation (e.g., a graphical representation) of information related to the quantity of common credentials and the multiple source devices.
Khalil [0081]  the operator may interact with the user interface by selecting source device 
Khalil [0082] the operator may interact with one of the secondary source devices 210 by selecting the ...source device
Khalil  [0037] result may indicate that the user was able to log in (e.g., success))
or sending, by the server, a determining message to the user terminal after determining that no logged-in account of the N target terminals does match the first account,
(Khalil [0037] that the user was not able to log in (e.g., failure), or that the log in was not completed)
wherein the determining message requests the user terminal to determine the authentication terminal; determining, by the user terminal, a first target terminal as the authentication terminal based on selection of the user, or based on selection of the user terminal, wherein the first target terminal is one of the N target terminals;
(Khalil [0081]  the operator may interact with the user interface by selecting source device 
Khalil  [0037] result may indicate that the user was able to log in (e.g., success))
sending, by the user terminal, a response message to the server in response to the determining message, wherein the response message is used to inform the server of the determined authentication terminal.
(Khalil  [0019] security device 240 may include a server
Khalil  [0037] result may indicate that the user was able to log in (e.g., success))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the account switching management teachings of Ying_WIPO to incorporate the transaction traffic management system of Khalil where a “device may receive network traffic information… that indicates, for each transaction of the multiple transactions, a credential and a source device identifier associated with the transaction.” (Khalil [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. transaction traffic management) to a known concept (i.e. account switching management) ready for improvement to yield predictable result (i.e. “The device may determine, based on the network traffic information, a quantity of times that a common credential was used in two transactions occurring at different times and originating from different source devices. … The device may selectively provide an instruction to block the network traffic associated with the source device based on this determination.” Khalil [Abstract]).  
Regarding Claim 105, 
Ying_WIPO and Zambrzycki  teach the authentication terminal-based payment method of Claim 99 as discussed earlier.
Ying_WIPO teaches,
when the server determines that the first account does not match the second account
(Ying_WIPO [0009] If it does not match, switch the current login account to a login account that matches the user ID currently bound to the terminal eSIM card.
Ying_WIPO [Claim 6]   the switching unit is configured to change the current login account when the judgment result of the judgment unit is mismatch The account is switched to a login account that matches the user ID currently bound to the eSIM card of the terminal.)
the user terminal to perform account switching; an account switching
(Ying_WIPO [0009]   switch the current login account to a login account that matches the user ID currently bound to the terminal eSIM card.
Ying_WIPO [0003] the user can switch between the mobile phone numbers bound with the eSIM card)
such that the authentication terminal authorizes, based on the terminal identifier of the user terminal, the server to switch the user terminal from the logged-in first account to the second account; 
(Ying_WIPO [0077] S204. Receive confirmation information in response to the prompt information, where the confirmation information is used to determine that the current login account is to be switched to a login account that matches the user ID currently bound to the eSIM card of the terminal.
Ying_WIPO [0089] S302. The terminal judges whether the user ID currently bound to the eSIM card of the terminal matches the current login account of the application program, if it does not match, step S303 is executed, otherwise, the process ends.)
or sending, to the server, a message approving performing account switching, such that the server requests, from the authentication terminal based on the terminal identifier of the authentication terminal, authorization to switch the user terminal from the logged-in first account to the second account; or sending an account switching request comprising the second account and a password of the second account to the server, such that the server switches the user terminal from the logged-in first account to the second account.
(Ying_WIPO [0075] S203. Send prompt information, which is used to prompt the user whether to switch the current login account to a login account that matches the user ID currently bound to the eSIM card of the terminal.
Ying_WIPO [0076] For example, the prompt message may be "Hello, the user ID bound to your eSIM has been switched. Do you want to switch the login account to the login account that matches the user ID currently bound to the terminal?".
Ying_WIPO [0089] S302. The terminal judges whether the user ID currently bound to the eSIM card of the terminal matches the current login account of the application program
Ying_WIPO [0091]  if the application can log in only through the login account and password, the login account of the application can be the login account)
Ying_WIPO does not teach receiving, by the user terminal, a second message sent by the server… wherein the second message requests; sending, by the user terminal to the authentication terminal; authorization request comprising a terminal identifier of the user terminal based on the second message
Zambrzycki teaches,
receiving, by the user terminal, a second message sent by the server… wherein the second message requests
(Zambrzycki [page 31, lines 19-20] between at least two communications devices, and/or between at least two repositories
Zambrzycki [page 169, Lines 4-7] Alerts are normally generated in real-time and can be responded to automatically in real-time using triggers or agents. Alerts can require a response or may be purely informational. The alert may establish a sfream of information or be a discrete message.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the account switching management teachings of Ying_WIPO to incorporate the asset management system of Zambrzycki   to “establish public/private mechanisms … with which users can transfer, transmit receive, aggregate and distribute and exchange cash and non-cash assets, (between) the user's account(s).” (Zambrzycki   [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. asset management system) to a known concept (i.e. account switching management) ready for improvement to yield predictable result (i.e. “transactions can be chosen to be any combination of anonymous, identified, masked or tracable” Zambrzycki   [Abstract]).  
Zambrzycki does not teach sending, by the user terminal to the authentication terminal; authorization request comprising a terminal identifier of the user terminal based on the second message
Khalil teaches,
sending, by the user terminal to the authentication terminal; 
(Khalil  [0032] management device 250 may gather the network traffic information from logs (e.g., single sign-on (SSO) logs, logs of attempts to log in, etc.) associated with devices, such as security device 240 or destination device)
authorization request comprising a terminal identifier of the user terminal based on the second message
(Khalil  [Claim 18] identifying source device identifiers associated with the different source devices)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the account switching management teachings of Ying_WIPO to incorporate the transaction traffic management system of Khalil where a “device may receive network traffic information… that indicates, for each transaction of the multiple transactions, a credential and a source device identifier associated with the transaction.” (Khalil [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. transaction traffic management) to a known concept (i.e. account switching management) ready for improvement to yield predictable result (i.e. “The device may determine, based on the network traffic information, a quantity of times that a common credential was used in two transactions occurring at different times and originating from different source devices. … The device may selectively provide an instruction to block the network traffic associated with the source device based on this determination.” Khalil [Abstract]).  
Claim 111 is rejected on the same basis as Claim 103.
Claim 113 is rejected on the same basis as Claim 105.


Claims 104 and 112 are rejected under 35 U.S.C. 103 as being unpatentable over   Ying_WIPO, Zambrzycki, and Khalilin view of Zhu (“MOBILE DEVICE DISCOVERY AND INFORMATION DISTRIBUTION SYSTEM FOR AN INDICIA READER SYSTEM AT RETAIL ESTABLISHMENT”,  US Publication Number: 20130254050 A1) 
Regarding Claim 104, 
Ying_WIPO and Zambrzycki  teach the authentication terminal-based payment method of Claim 102 as discussed earlier.
Ying_WIPO teaches does not teach selecting a first target terminal nearest to the user terminal as the authentication terminal; or selecting, as the authentication terminal, a first target terminal bound to the user terminal; or selecting, as the authentication terminal, a first target terminal based on payment authorization operations most frequently performed historically.
Khalil teaches,
selecting a first target terminal ….as the authentication terminal; or selecting, as the authentication terminal, a first target terminal bound to the user terminal; or selecting, as the authentication terminal, a first target terminal based on payment authorization operations most frequently performed historically.
(Khalil [0046]  The quantity of transactions can be represented by a number near source device
Khalil [0067]  assume that management device 250 receives network logs. The network log includes information about transactions, such as a time and date of a transaction, a source device identifier associated with a source device 210 from which the transaction originates, a credential used in the transaction, and a result associated with the transaction.....The first transaction occurred from a source device 210 with an IP address of 216.34.61.195.......management device 250 identifies a quantity of times in which a credential was used in an attempt to log in from the first source device 210, followed by an attempt to log in from the second source device 210 (e.g., the quantity of jumps). As shown by reference number 506, management device 250 quantifies the jumps by determining the transactions in which a credential was used by the first source device 210 prior to and most recently before the transaction by the second source device 210 (e.g., consecutive transactions).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the account switching management teachings of Ying_WIPO to incorporate the transaction traffic management system of Khalil where a “device may receive network traffic information… that indicates, for each transaction of the multiple transactions, a credential and a source device identifier associated with the transaction.” (Khalil [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. transaction traffic management) to a known concept (i.e. account switching management) ready for improvement to yield predictable result (i.e. “The device may determine, based on the network traffic information, a quantity of times that a common credential was used in two transactions occurring at different times and originating from different source devices. … The device may selectively provide an instruction to block the network traffic associated with the source device based on this determination.” Khalil [Abstract]).  
Khalil does not teach selecting a first target terminal nearest to the user terminal
Zhu teaches,
selecting a first target terminal nearest to the user terminal
(Zhu [0015]  determine a small number of the closest mobile Bluetooth devices for a POT terminal 150 such as for checkout using the cash register 104 in the retail establishment.... identifying the next customer to be processed before the customer reaches the POT terminal 
Zhu [0020] The first host device can determine a relative distance to each of the first plurality of mobile devices ...using the Receive Signal Strength Indication (RSSI) value from each of the first plurality of mobile devices ....can determine a relative distance to each of the first plurality of mobile devices ... and initiate communication starting with the closest and proceeding in turn to the next closest in the order of increasing physical distance)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the account switching management teachings of Ying_WIPO to incorporate the device selection of Zhu to “determine a small number of the closest mobile Bluetooth devices for a POT terminal.” (Zhu [0015]).        The modification would have been obvious, because it is merely applying a known technique (i.e. device selection) to a known concept (i.e. account switching management) ready for improvement to yield predictable result (i.e. “the first host device at the first POT terminal 150 can then determine a relative location using RSSI signals from the first plurality of mobile devices (e.g., customers) …. then determine a next customer by identifying one mobile device 170 next as being the next customer at the first POT terminal 150 using the relative locations determined for the first plurality of mobile devices… can confirm the identity of the next customer (e.g., mobile device 170 next) upon initiating the transaction.” Zhu [0021]).  

Claim 112 is rejected on the same basis as Claim 104.

Response to Remarks
Applicant's arguments filed on July 26, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 103
 Applicant's  amendments and remarks required the application of new/additional prior art. 
New prior art includes: 
Zhu (“MOBILE DEVICE DISCOVERY AND INFORMATION DISTRIBUTION SYSTEM FOR AN INDICIA READER SYSTEM AT RETAIL ESTABLISHMENT”,  US Publication Number: 20130254050 A1)
Applicant’s remarks regarding the rejection   made under 35 USC § 103 is rendered moot by the introduction of additional prior art.
 Therefore, the rejection under  35 USC § 103 remains.


  Prior Art Cited But Not Applied
















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Angal (“TRANSFERRING AUTHENTICATED SESSIONS AND STATES BETWEEN ELECTRONIC DEVICES”, U.S. Publication Number: 20160125490 A1) teaches a system and method for transferring an authenticated session of an application running on one electronic device to a second electronic device after determining the second electronic device is a trusted device are presented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.E./Examiner, Art Unit 3697 
 
/HAO FU/Primary Examiner, Art Unit 3697